Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 12/20/2019.
Claims 1-18, 28-32, 37 and 38 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a data structure generator to…” “an encryptor to… ” “an encoder to… ” “a decryptor to…”   in claims 10-14, 16 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 10-14, 16, 17 and 28-32, claim limitations “a data structure generator to…” “an encryptor to… ” “an encoder to… ” “a decryptor to…” and “means for” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claims 15 and 18, the claims do not cure the deficiency of claim 10 and are rejected under 35 USC § 112 for their dependency upon claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0019326 to Rauch et al. (hereinafter Rauch) in view of US 2019/0363874 to Shirley et al. (hereinafter Shirley).
As to claim 1, Rauch teaches a non-transitory computer readable storage medium comprising data which may be configured into executable instructions and, when configured and executed, cause one or more processors to at least: in response to data being generated (paragraph 84, when supply chain material is created), generate a local data object and object metadata corresponding to the data (paragraph 84, data record is stored/created which identifies a data object corresponding to the material, object properties are defined); hash the local data object (paragraphs 84, 86 and 105, objects are hashed to be included in the Merkle tree); generate a hierarchical data structure for the data including the hash of the local data object (paragraphs 84, 86 and 105, generated Merkle tree); generate a data supply chain object including the hierarchical data structure (paragraph 89, configured data visibility on the object and attribute/property level); and transmit the data and the data supply chain object to a device that requested access to the data (paragraph 93, exchanging of data include the transmitting of data to a requesting entity).
Rauch does not explicitly teach generating a hash of a label of the local data object and generating a hierarchical data structure for the data including the hash of the local data object and the hash of the label of the local data object.
However, Shirley teaches generating a hash of a label of the local data object (paragraph 24, transactions in a block of a blockchain are hashed and encoded into a Merkle tree, wherein each non-leaf node is labelled with a cryptographic hash of the labels of its child nodes [therefore generated hashed labels]) and generating a hierarchical data structure for the data including the hash of the local data object and the hash of the label of the local data object (paragraph 24, the generated Merkle tree including the hashed leaf and non-leaf nodes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Rauch with the method of generating a hash tree as taught by Shirley in order to allow for quick and simple testing of whether specific data is included in a group or combination of data or not, therefore increasing the overall efficiency of the system.
As to claim 2, Rauch teaches wherein the instructions cause the one or more processors to encode the data supply chain object according to a format of the data (paragraph 50, encoding based on generated hash structure and, per paragraph 84, represented in different data formats, such as JSON, XML and the like).
As to claim 4, Rauch teaches wherein the instructions cause the one or more processors to add a tool for transforming the data into the data supply chain object (paragraph 65, provided notarization service).
As to claim 6, Rauch teaches wherein the instructions cause the one or more processors to link the data supply chain object to the data (paragraph 84, data record that identifies a data object corresponding to the material).
As to claim 7, Rauch teaches wherein the instructions cause the one or more processors to update the data supply chain object to reflect at least one of an access of the data or a transformation of the data (paragraph 21, notifications for changes and updates in relation to objects).
As to claim 9, Rauch teaches wherein the instructions cause the one or more processors to transmit the data supply chain object to at least one of a blockchain or an object monitoring service to at least one of (a) enforce a contract corresponding to the data, (b) record revisions to the data, (c) enforce data provenance, or (d) track the data (paragraphs 3, 37, 38 and 42).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rauch in view of Shirley in further view of Homomorphic Encryption in a User-Friendly Python Package to Kishore (retrieved from Applicant’s IDS).
As to claims 3 and 8, Rauch and Shirley do not explicitly teach wherein the instructions cause the one or more processors to encrypt the data supply chain object using homomorphic encryption.
However, Kishore teaches encrypting using homomorphic encryption (page 2/4 homomorphically encrypting patient data and database).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Rauch and Shirley with the method of homomorphically encrypting data as taught by Kishore in order to increase the efficiency and speed of searching and analyzing data that has been encrypted and without revealing the encrypted data.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rauch in view of Shirley in further view of US 2019/0260592 to Nguyen et al. (hereinafter Nguyen).
As to claim 5, Rauch and Shirley do not explicitly teach wherein the instructions cause the one or more processors to apply a data serialization format to the data supply chain object.
However, Nguyen teaches apply a data serialization format to the data supply chain object (paragraph 87, serialized product units for supply chain).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Rauch and Shirley with the method of serializing data as taught by Nguyen in order to increase the efficiency and speed of the data supply chain object.

As to claims 10-18, 28-32 and 37-38, claims 10-18, 28-32 and 37-38 are directed to an apparatus generally related to and containing limitations similar to those discussed above in connection to claims 1-9. Therefore claims 10-18, 28-32 and 37-38 are rejected on the same basis as set forth in claims 1-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497